EXHIBIT 10(f)

This                                          is entered into this      day of
             by and between Wal-Mart Stores, Inc. (hereinafter “Wal-Mart”) and
                                         (hereinafter “the Associate”). The
parties agree as follows:

1. ACKNOWLEDGMENTS. As part of this Agreement, the parties specifically
acknowledge that

(A) Wal-Mart is a major retail operation, with stores located throughout the
United States and in certain foreign locations;

(B) the Associate presently holds a position as
                                     of Wal-Mart and is a key executive as
defined by the Executive Committee;

(C) as an essential part of its business, Wal-Mart has cultivated long term
customer and vendor relationships and goodwill, which are difficult to develop
and maintain, which require a significant investment of time, effort, and
expense, and which can suffer significantly upon the departure of key
executives;

(D) in the development of its business, Wal-Mart has also expended a significant
amount of time, money, and effort in developing and maintaining confidential,
proprietary, and trade secret information which, if disclosed or misused, could
harm Wal-Mart’s business and its competitive position in the retail marketplace;

(E) as                                         , the Associate has access to
confidential and proprietary trade secret information and other confidential
information, including business plans and strategies, that would be of
considerable value to Wal-Mart’s competitors; and

(F) Wal-Mart is entitled to take appropriate steps to ensure (i) that its
Associates do not make use of confidential information gained during the course
of their employment with Wal-Mart and (ii) that no individual associate or
competing entity gains an unfair competitive advantage over Wal-Mart.

2. TRANSITION PAYMENTS. In the event that Wal-Mart should initiate the
termination of the Associate’s employment, Wal-Mart will, for a period of two
(2) years from the effective date of such termination (“the Transition Period”),
continue to pay the Associate his or her base salary at the rate in effect on
the date of termination, subject to such withholding as may be required by law
and subject to the following conditions and offsets:

(A) Transition Payments will not be payable if the Associate is terminated as
the result of a violation of Wal-Mart policy;

(B) In the event that the Associate is demoted or reassigned so that he or she
ceases to be a key executive as defined or determined by the Executive
Committee, the Associate will no longer be bound by the Covenant Not to Compete
set forth in Paragraph 3 below and will cease to be eligible for any of the
benefits or payments (e.g., Transition Payments) provided by this Agreement. In
addition, it is understood that, upon ceasing to be a key executive, the
Associate would forfeit the stock options granted by this Agreement, but only to
the extent that those options have not vested as of the date of demotion or
reassignment.

(C) No Transition Payments will be payable if the Associate voluntarily resigns
or retires from his or her employment with Wal-Mart;

(D) Given the availability of other programs designed to provide financial
protection in such circumstances, Transition Payments will not be payable under
this Agreement in the event of the Associate’s death or disability. If the
Associate should die during the Transition Period, Transition Payments will
cease at that time, and his or her heirs will have no entitlement to the
continuation of such payments. Transition Payments will not be affected by the
disability of the Associate during the Transition Period.

(E) Transition Payments will be offset by any amounts that the Associate may
earn during the Transition Period by virtue of self-employment or employment
with, or involvement in, an entity other than a Competing Business as defined in
Paragraph 3(B) below. Violation by the Associate of his obligations



--------------------------------------------------------------------------------

under Paragraph 3 or Paragraph 4 below, or any other act that is materially
harmful to Wal-Mart’s business interests, during the Transition Period will
result in the immediate termination of Transition Payments in addition to any
other remedies that may be available to Wal-Mart;

(F) Transition Payments will be payable on such regularly scheduled paydays as
may be adopted and instituted by Wal-Mart for its other salaried employees.

(G) Receipt of Transition Payments will not entitle the Associate to participate
during the Transition Period in any of the other incentive, stock option, profit
sharing, or other associate benefit plans or programs maintained by Wal-Mart,
and the Associate shall be entitled to participate in such plans or programs
only to the extent that the terms of the plan or program provide for
participation by former associates. Such participation, if any, shall be
governed by the terms of the applicable plan or program.

3. COVENANT NOT TO COMPETE. In exchange for
                                        , for his or her inclusion in the
Transition Payment program set forth in Paragraph 2, and for other good and
valuable consideration, the Associate agrees, promises, and covenants as
follows:

(A) For a period of two (2) years from the date on which his or her employment
with Wal-Mart terminates, and regardless of the cause or reason for such
termination, the Associate will not directly or indirectly

(i) own, manage, operate, finance, join, control, advise, consult, render
services to, have a current or future interest in, or participate in the
ownership, management, operation, financing, or control of, or be employed by or
connected in any manner with, any Competing Business as defined below in
Paragraph 3(B); or

(ii) solicit for employment, hire or offer employment to, or otherwise aid or
assist any person or entity other than Wal-Mart in soliciting for employment,
hiring, or offering employment to, any employee of Wal-Mart or any of its
affiliates;

(B) For purposes of this Agreement, the term “Competing Business” shall include
any general or specialty retail, wholesale, or merchandising business that sells
goods or merchandise of the types sold by Wal-Mart at retail to consumers that
(i) is located within the United States or any other country in which Wal-Mart
or its affiliates either operate a store or are known to the Associate to have
plans to open or acquire an operation within the next twenty-four (24) months,
and (ii) that has gross annual sales volume or revenues attributable to its
retail operations in excess of U.S. $2 billion or is reasonably expected to have
gross sales volume or revenues of more than U.S. $2 billion in either the
current fiscal year or the next following fiscal year. “Competing Business” as
of the date of this Agreement shall specifically include, but is not limited to,
such entities as Target/Dayton Hudson, Costco, K-Mart, Home Depot, Dollar
General, Family Dollar, Kohls, Hudson Bay Company, Carrefour, HEB, and Fred
Meyers.

(C) Ownership of an investment of less than the greater of $25,000 or 1% of any
class of equity or debt security of a Competing Business will not be deemed
ownership or participation in ownership of a Competing Business for purposes of
this Agreement.

(D) The covenant not to compete contained in this Paragraph 3 shall be binding
upon the Associate, and shall remain in full force and effect, regardless of
whether the Associate qualifies, or continues to remain eligible, for the
Transition Payments described in Paragraph 2 above. Termination of the
Transition Payments pursuant to Paragraph 2 will not release the Associate from
his or her obligations under this Paragraph 3.

4. PRESERVATION OF CONFIDENTIAL INFORMATION. The Associate agrees that he or she
will not at any time, directly or indirectly, use or disclose any Confidential
Information obtained during the course of his or her employment with Wal-Mart
except as may be authorized by Wal-Mart. “Confidential Information” shall
include any non-public information pertaining to Wal-Mart’s business, and shall
include information obtained by the Associate during the course of, or as a
result of, his or her employment with Wal-Mart, including, without limitation,
information regarding Wal-Mart’s processes, suppliers (including the terms,
conditions, or other business arrangements with such suppliers), advertising



--------------------------------------------------------------------------------

and marketing plans and strategies, profit margins, seasonal plans, goals,
objectives and projections, compilations, analyses, and projections regarding
Wal-Mart’s business, trade secrets, salary, staffing, compensation, and other
employment data, and any “know-how,” techniques, practice or any technical
information not of a published nature regarding Wal-Mart’s business.

5. REMEDIES FOR BREACH. The parties shall each be entitled to pursue all legal
and equitable rights and remedies to secure performance of their respective
obligations and duties under this Agreement, and enforcement of one or more of
these rights and remedies will not preclude the parties from pursuing any other
rights and remedies. The Associate acknowledges that a breach of the provisions
of Paragraph 3 or Paragraph 4 above could result in substantial and irreparable
damage to Wal-Mart’s business, and that the restrictions contained in Paragraphs
3 and 4 are a reasonable attempt by Wal-Mart to protect its rights and to
safeguard its confidential information. The Associate expressly agrees that upon
a breach or a threatened breach by the Associate of the provisions of Paragraph
3 or Paragraph 4, Wal-Mart will be entitled to injunctive relief to restrain
such violation, and the Associate hereby expressly consents to the entry of such
temporary, preliminary, and/or permanent injunctive relief as may be necessary
to enjoin the violation of Paragraph 3 or Paragraph 4. The parties further agree
that any action relating to the interpretation, validity, or enforcement of this
Agreement shall be brought in the appropriate state or federal court
encompassing Benton County, Arkansas, and the parties hereby expressly consent
to the jurisdiction of such courts. The Associate further agrees that in any
claim or action involving the execution, interpretation, validity, or
enforcement of this Agreement, he or she will seek satisfaction exclusively from
the assets of Wal-Mart, and will hold harmless all of Wal-Mart’s individual
directors, officers, employees, and representatives.

6. SEVERABILITY. In the event that a court of competent jurisdiction shall
determine that any portion of this Agreement is invalid or otherwise
unenforceable, the parties agree that the remaining portions of the Agreement
shall remain in full force and effect. The parties also expressly agree that if
any portion of the covenant not to compete set forth in Paragraph 3 shall be
deemed unenforceable, then the Agreement shall automatically be deemed to have
been amended to incorporate such terms as will render the covenant enforceable
to the maximum extent permitted by law.

7. NATURE OF THE RELATIONSHIP. Nothing contained in this Agreement shall be
deemed or construed to constitute a contract of employment for a definite term.
The parties acknowledge that the Associate is not employed by Wal-Mart for a
definite term, and that either party may sever the employment relationship at
any time and for any reason not otherwise prohibited by law.

8. ENTIRE AGREEMENT. This document contains the entire understanding and
agreement between the Associate and Wal-Mart regarding the subject matter of
this Agreement. This Agreement supersedes and replaces any and all prior
understandings or agreements between the parties regarding this subject, and no
representations or statements by either party shall be deemed binding unless
contained herein.

9. MODIFICATION. This Agreement may not be amended, modified, or altered except
in a writing signed by both parties or their designated representatives.

10. SUCCESSORS AND ASSIGNS. This Agreement will inure to the benefit of, and
will be binding upon, Wal-Mart, its successors and assigns, and on the Associate
and his or her heirs, successors, and assigns. No rights or obligations under
this Agreement may be assigned to any other person without the express written
consent of all parties hereto.

11. COUNTERPARTS. This Agreement may be executed in counterparts, in which case
each of the two counterparts will be deemed to be an original and the final
counterpart will be deemed to have been executed in Bentonville, Arkansas.

12. GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Arkansas.

13. STATEMENT OF UNDERSTANDING. By signing below, the Associate acknowledges
(a) that he or she has received a copy of this Agreement, (b) that he or she has
read the Agreement carefully



--------------------------------------------------------------------------------

before signing it, (c) that he or she has had ample opportunity to ask questions
concerning the Agreement and has had the opportunity to discuss the Agreement
with legal counsel of his or her own choosing, and (d) that he or she
understands his or her rights and obligations under this Agreement, and enters
into this Agreement voluntarily.

 

WAL-MART STORES, INC.       By:  

 

   

 

 

 

   

 

      Date         Date



--------------------------------------------------------------------------------

SCHEDULE TO EXHIBIT

This Schedule of Executive Officers Who Have Executed a Post-Termination
Agreement and Covenant Not to Compete is included pursuant to Instruction 2 of
Item 601(a) of Regulation S-K for the purposes of setting forth the material
details in which the specific agreements differ from the form of agreement filed
herewith as Exhibit 10(f).

 

Executive Officer

 

Date of Agreement

 

Provision For Equity Award at Time

of Execution of Agreement

Michael T. Duke

  May 6, 1998   Option Equal to 100% of Base Salary

Thomas D. Hyde

  July 14, 2001   Restricted Stock Grant of 65,455 shares

Thomas M. Schoewe

  January 31, 2000   N/A